Citation Nr: 0019015	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-45 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an enlarged heart.  

2.  Entitlement to a higher initial rating for service-
connected restrictive lung disease, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976, and from November 1981 to December 1994.  

These matters came to the Board of Veterans' Appeals (Board) 
from a July 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the claim of service connection for restrictive lung 
disease, and denied the claim of service connection for an 
enlarged heart.  A notice of disagreement was submitted in 
May 1996.  A statement of the case was issued in July 1996.  
The veteran filed his substantive appeal in September 1996.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in Pittsburgh, Pennsylvania, which now 
has jurisdiction.  

In a March 2000 decision, the RO determined that an increased 
rating of 30 percent was warranted.  As a 30 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  There is no competent evidence of record which 
establishes a current diagnosis of an enlarged heart or which 
relates an enlarged heart or cardiac disorder to the 
veteran's service-connected mild restrictive lung disease.  

2.  For the period from January 1, 1995 to October 31, 1999, 
the veteran's service-connected mild restrictive lung disease 
had been manifested by complaints of shortness of breath, 
cough with mild production of sputum, some limitation of 
activities, productive of no more than moderate chronic 
bronchitis with considerable night or morning cough and 
slight dyspnea on exercise.

3.  For the period beginning November 1, 1999, pulmonary 
function tests completed after October 7, 1996 have not 
provided a basis to assign a higher rating.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for an enlarged heart.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  For the period from January 1, 1995 to October 31, 1999, 
the criteria for a rating greater than 10 percent for 
service-connected mild restrictive lung disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7 (1999); 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6802 (effective prior to October 7, 1996).

3.  As of November 1, 1999, there is not a basis to assign a 
higher rating for service-connected mild restrictive lung 
disease.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7 (1999); 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6832 (effective as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Enlarged Heart

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  Ischemic heart disease or other 
cardiovascular disease developing in a veteran who has a 
service-connected amputation of one lower extremity at or 
above the knee or service-connected amputations of both lower 
extremities at or above the ankles, shall be held to be the 
proximate result of the service-connected amputation or 
amputations.  38 C.F.R. § 3.310(b) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
an enlarged heart.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records. 

In this case, the service medical records show that in 1987, 
an x-ray revealed borderline cardiac enlargement with an 
overcirculated appearance of pulmonary vessels.  The examiner 
noted that this raised the possibility of intercardiac shunt 
lesion, and recommended clinical correlation.  Therefore, 
there is evidence that at one point, the veteran was 
diagnosed with the condition he claims is service-connected.  
However, when examined in January 1988, the examiner 
determined that there was no cardiovascular disease.  The 
remaining service medical records are silent regarding an 
enlarged heart or heart disease.  Furthermore, VA examination 
reports of June 1995, November 1996 and November 1999, are 
negative with regard to the matter of an enlarged heart.  

In June 1995, the examination of the cardiovascular system 
was negative.  The examiner determined that there was mild 
cardiac enlargement by history, and that x-rays revealed that 
it was borderline normal.  In November 1996, the examiner 
reported that there was a remote history probably of labile 
hypertension, and no evidence of heart disease.  The examiner 
commented that at that time and in the foreseeable future, 
they did not see the possibilities of his pulmonary disease 
producing right ventricular overload and symptoms related to 
right side heart failure.  Similar to the opinion noted in 
November 1996, the same examiner found in November 1999 that 
there was a remote history of what might have been labile 
hypertension that did not produce evidence of cardiomegaly 
clinically, on x-rays, or through electrocardiogram.  The 
examiner did not think that in the absence of documented 
organic heart disease, they could claim a connection with his 
service-connected pulmonary condition.  

Clearly, the evidence does not show that there is evidence of 
a current disability with regard to an enlarged heart.  
Therefore, the first requirement for a well-grounded claim 
has not been met.  

It is noted that the veteran has argued that he has a heart 
condition due to his service-connected mild restrictive lung 
disease.  Normally, where the issue is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veteran's solitary 
testimony may constitute sufficient evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the only medical evidence of record which addresses 
this matter consists of the VA examination reports of 
November 1996 and November 1999, and those reports do not 
support the veteran's assertions regarding a connection 
between any condition involving the heart and his service-
connected pulmonary disease.  Therefore, the only evidence 
which remains in support of this argument consists of the 
veteran's lay assertions.  However, the assertions of a lay 
party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions, standing alone, do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

To obtain further consideration of the matters on appeal 
before the Board, the veteran may file a claim supported by 
medical evidence demonstrating a diagnosis of an enlarged 
heart or relating it to his service-connected pulmonary 
disability.  

Increased Evaluation for Service-Connected Restrictive Lung 
Disease

Factual Background

The service medical records reflect the treatment and 
diagnosis of restrictive lung disease.  In June 1995, a VA 
examination was conducted and the examiner noted a finding of 
FEV 1.8 and FVC 2.0, and diagnosed restrictive lung disease.  

By rating action of July 1995, service connection for mild 
restrictive lung disease was established.  The disability was 
rated as 10 percent disabling, effective January 1, 1995.  

A VA examination was conducted in November 1996.  The veteran 
complained of a moderate degree of cough with mild production 
of sputum, but no hemoptysis.  His major complaint was that 
of some shortness of breath with moderate activities.  He had 
difficulty elaborating on what he could do a couple of years 
ago versus the present time.  During periods of cold weather, 
he has an exacerbation of cough and develops sinus problems.  
However, walking distance had remained the same and he felt 
that his present condition minimally interferes with the 
discharge of his duties at work.  His respiratory condition 
has not required hospitalizations or visits to the emergency 
room.  

The examiner recited the results of a pulmonary function test 
completed in July 1996.  At that time, he was prescribed 
medication.  The impression was that of mild restrictive 
ventilatory effect indicated by mildly reduced forced vital 
capacity of 3.35 liters, which is about 70% of predicted.  
His arterial blood gases on room air, resting, the pCO2 41, 
p)2 74, arterial oxygen saturation was 94%.  A chest x-ray, 
also completed in July, did not disclose conspicuous 
abnormalities.  The consultant reported an impression of 
mildly restrictive disease and placed the veteran on 
medications.  He was to return for a follow-up visit in 
February 1997.  He was given a vaccination of Pneumovax.  The 
examiner diagnosed mild chronic restrictive pulmonary disease 
with no significant functional impairment at the present 
time.  

In November 1999, the VA examiner noted that expansion during 
expiration was decreased and breath sounds were decreased, 
but clear with no rales, rhonchi or wheezing.  The examiner 
diagnosed chronic bronchitis and mild restrictive ventilatory 
defect that had been documented and validated on previous 
examinations.  

A VA examination was conducted in January 2000.  The veteran 
complained of shortness of breath during cold weather 
periods.  He noted that if he exerts himself when the weather 
is cold, he feels like passing out.  He cannot do any 
overexertion over five minutes.  During normal weather, he 
cannot go farther than 100 yards because he becomes short of 
breath.  He complained of having a cough at night, a dry 
cough without expectoration.  He never smoked.  He has a 
history of exposure to fumes during service when he painted 
aircraft.  He denied any hemoptysis.  He has a good appetite.  
He denied a history of asthma.  He never used any treatment 
or oxygen.  

On examination, ear, nose and throat were within normal 
limits.  Lungs were clear to percussion and auscultation.  
There was no intercostal retraction, dyspnea, cyanosis of the 
extremities, or digital clubbing.  The chest x-ray was 
negative.  Pulmonary function studies revealed mild 
restrictive pulmonary impairment, mild arterial hypoxemia.  
Arterial blood gases on room air were pH 7.4, PCO2 44, PO2 
78, O2 saturation 95%.  FVC was 3.23.  FEV-1 was 2.64 and PF 
was 10.330.  The examiner diagnosed bronchitis.  

In a February 2000 report, an examiner reported that the FEV 
which is representative of the respiratory disability, before 
BD is 68.8 and shows some improvement with bronchodilator.  
The examiner further noted that FEV1-/FVC 79 indicated that 
only in the first second, the veteran expirated 79% of the 
total FVC (2.72L of the total 3.43L).  

By rating action of March 2000, the RO determined that an 
increased rating of 30 percent was warranted.  The rating was 
considered effective November 1, 1999. 

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the denial of the increased rating claim and the 
initiation of the appeal, the regulations for evaluation of 
respiratory disorders were revised as of October 7, 1996.  61 
Fed. Reg. 46720-46731 (Sept. 5, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statement of the case, dated March 
2000, addressed the new rating criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his service-connected respiratory 
disability.  Thus the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disability at issue, the 
Board finds that the evidence does not demonstrate that there 
was in increase or decrease in the disability that would 
suggest the need for staged ratings.  

In this case, when the veteran's disability was initially 
rated as mild restrictive lung disease and the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6802 was applied.  
Diagnostic Code 6802 contemplates pneumoconiosis.  As of 
October 7, 1996, the Diagnostic Code for pneumoconiosis is 
6832.  When the rating was increased to 30 percent, the 
disability was rated as bronchitis under Diagnostic Code 
6600. 

Prior to October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Code 6802 provides for a 10 percent rating when 
pneumoconiosis is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating is assigned for moderate pneumoconiosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating is assigned for severe pneumoconiosis when 
there is extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  

Here, the veteran has not been diagnosed with pneumoconiosis 
and the disability has not been described as comparable to 
such disorder.  Pulmonary fibrosis, one of the listed 
criterion, has not been shown by the evidence of record.  
Therefore, Diagnostic Code 6802 is not for application in 
this case.  

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6600 provides for a 10 percent rating for moderate chronic 
bronchitis when there is considerable night or morning cough, 
slight dyspnea on exercise, scattered bilateral rales.  A 30 
percent rating is assigned for moderately severe chronic 
bronchitis when there is persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest, beginning 
chronic airway obstruction.  A 60 percent rating is assigned 
for severe chronic bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function test 
indicative of severe ventilatory impairment.  

When applying Diagnostic Code 6600, the evidence does not 
show that the criteria for a higher rating have been met.  As 
noted on the VA examinations, the degree of restrictive lung 
disease was found to be mild.  Also, in November 1996, it was 
mentioned that the interference with the veteran's ability to 
perform his job-related tasks was minimal.  Also, he did not 
require any hospitalizations or visits to the emergency room, 
and when he coughed, the production of sputum was mild.  In 
July 1996, it was noted that there was no significant 
functional impairment.  In 1999, it was noted that expansion 
during expiration and breath sounds had decreased, but his 
breathing was clear with no rales, rhonchi or wheezing.  
Furthermore, in 2000, it was further noted that he never used 
any treatment or oxygen.  Overall, the disability picture 
presented demonstrates that the veteran's respiratory 
disorder is no more than moderate chronic bronchitis with 
considerable night or morning cough and slight dyspnea on 
exercise.  Therefore, when applying the old criteria from the 
initial effective date until the November 1999 effective date 
for the increase, the assignment of the 10 percent rating 
would be appropriate since there is not a question as to 
which rating should apply.  38 C.F.R. § 4.7 (1999). 

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6832 
provides for a 10 percent rating for pneumoconiosis for FVC 
of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-
percent predicted.  A 30 percent rating is assigned for FVC 
of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted.  A 60 percent rating is assigned for FVC 
of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  

As noted above, the veteran has not been diagnosed with 
pneumoconiosis and the disability has not been described as 
comparable to such disorder.  Furthermore, given the 
pulmonary function test results that can be applied in this 
instance would only result in the assignment of a 10 percent 
rating.  Therefore, Diagnostic Code 6832 is not for 
application in this case.  

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6600 
provides a 10 percent rating when FEV-1 of 71- to 80- percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  A 30 percent rating is assigned 
for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 
60 percent rating is assigned when there is FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The pulmonary function tests completed in November 1999 
reflect a finding of FEV1-/FVC of 79, which would result in 
the assignment of a 10 percent rating.  However, it appears 
from the March 2000 supplemental statement of the case and 
rating action, that number was interpreted as 70.9.  
Therefore, considering the evidence in light of the 
regulatory criteria a basis to assign a higher rating is not 
shown.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6600, do not provide a basis to assign an evaluation higher 
than the 30 percent evaluation currently in effect.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

The claim of service connection for an enlarged heart is not 
well grounded, and the appeal is denied.  

Entitlement to a higher initial rating for service-connected 
mild restrictive lung disease has not been established, and 
the appeal is denied.  



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

